Citation Nr: 1646884	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-00 420A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability prior to August 6, 2013.

2.  Entitlement to a disability evaluation in excess of 40 percent for the orthopedic manifestations of the lumbar spine disability beginning August 6, 2013.

3.  Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability prior to December 28, 2007.

4.  Entitlement to a compensable evaluation for the neurologic manifestations of the lumbar spine disability in the right lower extremity prior to August 6, 2013.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for the neurologic manifestations of the lumbar spine disability in the right lower extremity from August 6, 2013 to February 22, 2016.

6.  Entitlement to a disability evaluation in excess of 20 percent for the neurologic manifestations of the lumbar spine disability in the right lower extremity beginning February 23, 2016.

7.  Entitlement to a compensable disability evaluation for the neurologic manifestations of the lumbar spine disability in the right lower extremity prior to June 18, 2007.

8.  Entitlement to a compensable evaluation for the neurologic manifestations of the lumbar spine disability in the left lower extremity prior to August 6, 2013.

9.  Entitlement to an initial disability evaluation in excess of 20 percent for the neurologic manifestations of the lumbar spine disability in the left lower extremity from August 6, 2013 to February 22, 2016.

10.  Entitlement to a disability evaluation in excess of 40 percent for the neurologic manifestations of the lumbar spine disability in the left lower extremity beginning February 23, 2016.

11.  Entitlement to a compensable evaluation for the neurologic manifestations of the lumbar spine disability in the left lower extremity prior to June 18, 2007.

12.  Entitlement to a schedular disability evaluation in excess of 20 percent for the left ankle disability from December 28, 2007 onward.

13.  Entitlement to a schedular disability evaluation in excess of 20 percent for the left ankle disability prior to December 28, 2007.

14.  Entitlement to an extraschedular disability rating for the left ankle disability.

15.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to August 6, 2013.

16.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to December 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from February 1963 to February 1965.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and Cleveland, Ohio.  The Roanoke RO certified the case to the Board and that RO retains jurisdiction over this case.

In December 2014, a Board videoconference hearing was conducted before the undersigned.  The transcript from that hearing has been associated with the evidence of record.  The Board subsequently remanded the case for additional development in March 2015; the case has now been returned to the Board for appellate review.

While the case was in remand status, the RO increased the assigned rating for the neurologic manifestations of the lumbar spine disability in the right lower extremity from 10 percent to 20 percent and from 20 percent to 40 percent in the left lower extremity.  The RO assigned an effective date of February 26, 2016, for each one of those two increases.  Accordingly, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as the increases do not represent the maximum rating available for either sciatic nerve disability, a full grant of the benefits sought was not promulgated and the appellant's claims remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As previously noted in the Board decision and remand issued in March 2015, the appellate period in this case relates back to the appellant's claim for increased disability benefits received by VA on December 28, 2007, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In addition, consideration of the various separate ratings assigned for the orthopedic and neurologic manifestations of the lumbar spine disability is part and parcel of the appellant's December 2007 claim for an increased rating for that disability, as is consideration of the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Furthermore, the Board has determined in the decision below that the evidence of record indicates that an increase in the severity of the lumbar spine disability was demonstrated in a VA medical treatment record dated June 18, 2007.  The June 18, 2007 VA treatment record reflects that the appellant was clinically assessed with chronic radicular pain with decreased strength and absent deep tendon reflexes bilaterally on physical examination.  This is within the one-year period preceding the Veteran's December 28, 2007 increased rating claim.  Therefore, the issues on appeal are as listed on the title page.

In November 2016, the appellant's representative submitted additional evidence concerning his claims.  This evidence consisted of medical records from VA sources dated between December 2008 and March 2016.  The appellant's representative has also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required and the case is ready for appellate review.  38 C.F.R. § 20.1304. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues being remanded are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's lumbar spine disability more closely approximated forward flexion of 30 degrees or less as of December 28, 2007.

2.  The appellant has never had any ankylosis of the lumbar spine or of the entire thoracolumbar spine or any bladder or bowel problems associated with the thoracolumbar spine.

3.  The appellant has not demonstrated more than moderate neurologic impairment in the right leg due to the lumbar spine disability since June 18, 2007. 

4.  Since December 28, 2007, the appellant's left ankle disability has been manifested by symptoms of dorsiflexion of 0 to 4 degrees, continuous pain, pain on use, less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing, difficulty using stairs, an antalgic gait and use of an ankle brace, and ankylosis in poor weight-bearing position, which more closely approximates ankylosis in dorsiflexion between 0 and 10 degrees.

5.  Since December 28, 2007, the appellant's service-connected disabilities, in combination, precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not more, were met for the orthopedic manifestations of the appellant's lumbar spine disability beginning December 28, 2007, and continuing throughout the appeal period.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2015).

2.  The criteria for an evaluation of 20 percent, but not more, were met for the service-connected right lower extremity neurological manifestations (sciatica) of the lumbar spine disability beginning June 18, 2007, and continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

3.  The criteria for a schedular evaluation of 30 percent, but not more, were met for the appellant's left ankle disability beginning December 28, 2007, and continuing throughout the appeal period.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2015).

4.  With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to a TDIU were met on December 28, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant was provided notice in correspondence dated in February 2008 (prior to the October 2008, April 2009, September 2013, August 2014, and March 2016 rating actions).  His claims were subsequently readjudicated in the Supplemental Statement of the Case (SSOC) issued in March 2016.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in letters issued in February 2007, and November 2013, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based on the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA treatment records have been associated with the claims file and the Veteran was afforded VA examinations in February 2009, August 2013, and February 2016.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the VA examinations were conducted by medical professionals and included a review of the claims file and a history obtained from the appellant.  The examinations included reports of the symptoms for the claimed disabilities and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the various disabilities.  

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the appellant's claimed disabilities.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in March 2015, private and VA medical records were obtained and added to the evidence of record.  The appellant was afforded VA medical examinations in February 2016.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations and TDIU, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where a beneficiary appeals the denial of a claim for an increased disability evaluation for a disability for which service connection was in effect before the claim for increase was filed, the present level of the beneficiary's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

A.  Increased rating, lumbar spine

The appellant submitted a claim for an increased disability rating for his service-connected lumbar spine disability in December 2007.  He testified at his December 2014 Board hearing that he had been unable to work because of his back.  He also stated that he had been experiencing pain going down into his legs at the time of his claim.  The appellant contends that the effective dates assigned for his disabilities are erroneous.  

The appellant's service-connected lumbar spine disability was rated as 20 percent disabling by the RO under the provisions of Diagnostic Code 5237 for lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As the appellant's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider Diagnostic Code 5243 for rating intervertebral disc syndrome.  Under Diagnostic Code 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

1.  Medical evidence

Review of the evidence of record reveals that the appellant was seen in a VA facility on June 18, 2007, for complaints of pain running down the backs of his legs that was worse with driving.  He was noted to have a previous medical history of chronic radicular low back pain.  On physical examination, strength in each lower extremity was 4/5.  The right patellar deep tendon reflex was absent and both Achilles deep tendon reflexes were absent.  The appellant was again seen in October 2007 for complaints of chronic low back pain in the central back radiating down the backs of the thighs.  He denied having leg weakness at that time.  On physical examination, the appellant's gait was normal.  He exhibited 4/5 strength in each lower extremity.  The right patellar deep tendon reflex was absent, as were both Achilles deep tendon reflexes.  The clinical assessment was chronic radicular pain.  A referral was made for an MRI on the basis that the appellant had intermittent radicular pain in a lumbar/sacral distribution.  The MRI examination was accomplished on October 19, 2007, and revealed severe central and lateral recess stenosis and mild foraminal stenosis at the L4-5 level.  There was mild foraminal stenosis at the L5-S1 level.  A November 2008 VA neurology consultation report indicated that, on sensation testing, the appellant had loss of proprioception in his toes and no vibration sense from his knees downward.  A December 2008 VA orthopedic surgery consultation report indicates that the appellant had a history of low back pain that radiated to his knees.  He complained of numbness in his left lower extremity but denied having any bladder or bowel problems.  On physical examination, there was decreased sensation in the left lower extremity in a stocking distribution.

The appellant was afforded a VA spine examination in February 2009; the examiner reviewed the appellant's VA medical records and his medical history.  The appellant said that the low back pain was present pretty much every day and that the pain was worse after doing anything around the house.  He also said that he had a sensation of numbness on the medial aspect of the left leg and into the dorsum of the left foot.  The appellant reported that the sensation in the entire left leg and foot was more numb than in the right leg with the numbness being more pronounced on the sides of his legs.  He also reported that he would avoid doing certain things and limiting his standing, walking and lifting because of his back pain.  On physical examination, there was some flattening of the lumbar lordosis when the appellant was standing.  There was some soreness to palpation of the end of the coccyx.  The appellant exhibited forward flexion to 20 degrees and he complained of pain in the right lower back and sacroiliac area.  The appellant was described as having very little capacity for extension and lateral flexion of the lumbar spine.  

The appellant underwent another VA medical examination in August 2013; the examiner reviewed the appellant's VA medical records and history.  The examiner rendered diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine; and bilateral lumbar radiculopathy, left greater than right.  The appellant complained of shooting pain down each leg and he said that he had had numbness in his left leg for years, including before 2009.  The examiner noted that the appellant had intervertebral disc syndrome (IVDS); that the appellant did not have any incapacitating episodes due to the IVDS; and that the appellant used a back brace.  On physical examination, the appellant exhibited a left foot drop.  The appellant demonstrated 25 degrees of forward flexion; 10 degrees of extension; right lateral flexion of 15 degrees; left lateral flexion of 20 degrees; and lateral rotation of 30 degrees bilaterally.  The examiner stated that the appellant had less movement than normal, weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weightbearing after repetitive use.  There was tenderness to palpation over the lumbar vertebrae and sacroiliac joints.  No muscle atrophy was present.  Sensory testing showed absent sensation on the left for levels L4, L5 and S1.  Radiculopathy was indicated by moderate intermittent pain in each leg, severe numbness in the left leg and absent ankle deep tendon reflexes bilaterally.  The examiner stated that the sciatica nerve was involved with the level of severity being mild on the right and moderate on the left. 

A written statement from a friend of the appellant was received by VA in December 2013.  The friend wrote that the appellant would drag his left leg while walking.  The friend also stated that the appellant's back pain would not allow him to climb stairs and that walking for any length of time was painful for the appellant.  

In February 2016, the appellant was afforded a VA spine examination.  The examiner reviewed the appellant's electronic claims file and medical records and noted that the appellant used a brace and a cane.  The appellant stated that his back pain limited him from doing hardly anything such as shopping or walking.  On physical examination, the appellant said that he was unable to perform range of motion testing because it hurt too much.  There was no guarding or muscle spasms.  There was no muscle atrophy.  The appellant was noted to have radicular symptoms in each lower extremity; these included mild constant left leg pain, bilateral moderate intermittent pain, mild paresthesias and moderate numbness on the left, diminished deep tendon reflexes bilaterally at the knee and ankle.  In addition, sensory testing showed absent sensation on the left for levels L4, L5 and S1.  The examiner stated that the appellant did not have ankylosis of the thoracolumbar spine.  The examiner stated that the sciatica nerve was involved with the level of severity being mild on the right and moderate on the left. 


2.  Rating for the lumbar spine orthopedic manifestations

The RO has assigned a 20 percent evaluation for the appellant's lumbar spine disability under Diagnostic Code 5237, lumbosacral strain.  However, the Board finds that an evaluation of 40 percent is appropriate pursuant to the current rating criteria because the clinical evidence of record shows forward flexion of the thoracolumbar spine limited to less than 30 degrees during the VA examination of February 2009.  In addition, the appellant exhibited only 25 degrees of forward flexion during the August 2013 VA medical examination.

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain, and objective medical evidence has indicated the existence of pain on motion.  The Board has considered these factors and his descriptions of the extent, severity and duration of his symptoms during flare-ups in the assignment of the next higher evaluation of 40 percent. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, and with provision of the benefit of the doubt, the medical evidence of record shows that it is at least as likely as not that the appellant's orthopedic lumbar symptomatology approximates the schedular criteria for an evaluation of 40 percent.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the 40 percent rating assigned herein. 

The Board notes that an effective date for an increased rating should not be assigned mechanically based on the date of diagnosis or the date of an examination.  Rather, all of the facts should be examined to determine the date of the increase in severity.  Accordingly, the effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015); see also DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  In addition, after careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Thus, in light of Swain, the Board finds that the 40 percent rating is warranted throughout the appeal -i.e., starting on December 28, 2007. 

However, the Board has reviewed the evidence of record and finds that the preponderance of evidence does not support the grant of a disability rating in excess of 40 percent for the orthopedic manifestations of the appellant's service-connected lumbar spine disability.  Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis.  However, no ankylosis of the lumbar spine has been reported by the appellant during the appeal period nor has ankylosis of the lumbar spine been clinically noted, observed or diagnosed at any time during the appeal period.  In the absence of ankylosis of any portion of the spine, an evaluation in excess of 40 percent is not warranted.  

Furthermore, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations of the appellant's service connected lumbar spine disability. 

The Board has also considered rating the appellant's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula indicates that incapacitating episodes having a total duration of at least four weeks during the past 12 months warrant a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  In this case, the clinical evidence of record does not demonstrate the existence of incapacitating episodes as defined by regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The competent evidence of record also fails to establish that the appellant has been prescribed bed rest or experienced incapacitating episodes of at least 6 weeks during a 12 month period.  

In addition, the 40 percent evaluation assigned herein is based in part on the appellant's complaints of pain, pain on use and flare-ups.  Thus, the appellant's symptoms do not approximate the required criteria for a 60 percent rating for intervertebral disc syndrome under Diagnostic Code 5243. 

The Board acknowledges that a primary symptom and functional limiting factor associated with the appellant's service-connected lumbar disability is pain.  A review of the record shows that the appellant's lumbar pain has been characterized as chronic and daily.  Additionally, his service-connected lumbar spine disability has resulted in limitation of motion with tenderness and a need for pain medication.  While his service-connected lumbar disability has also resulted in radicular symptoms in each lower extremity, the Board notes that this has been considered and separately rated as service-connected sciatica.  No additional neurological abnormalities have been identified as being associated with the service connected lumbar spine disability.

The Board finds that the appellant's symptoms and impairment due to his service-connected lumbar disability do not meet or more nearly approximate the criteria for a disability rating in excess of 40 percent under the applicable rating criteria.  The preponderance of evidence is against the assignment of a schedular rating in excess of 40 percent for the service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Rating for the lumbar spine neurologic manifestations: right lower extremity

The appellant submitted a claim for an increased disability rating for his service-connected lumbar spine disability in December 2007.  The appellant testified at his December 2014 Board hearing that he had experienced pain that radiated into his legs at the time of his claim for an increased rating.  

A September 2013 rating action indicated that the service-connected lumbar spine disability encompassed the appellant's right and left lower extremity sciatica.  The September 2013 rating action assigned a separate compensable evaluation of 10 percent for right lower extremity sciatica, effective from August 6, 2013, the date of a VA examination.  Thereafter, in a rating issued in March 2016, the RO increased the right leg disability rating to 20 percent for moderate incomplete paralysis, effective February 23, 2016.  The 20 percent rating was based on the February 2016 VA examination findings on 4/5 muscle strength testing and 1+ deep tendon reflexes at the knee and ankle.   

In regards to the neurological element of the appellant's service-connected lumbosacral spine disability, radiculopathy of the right lower extremity in the sciatic nerve has been diagnosed in the medical evidence of record.  The neurological symptomatology of the appellant's low back disability has resulted in radicular pain, diminished strength and some deep tendon reflex deficits of the right leg.  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve); the sciatic nerve is identified in the medical evidence of record as being affected by the appellant's lumbar spine disability.  For the sciatic nerve, mild incomplete paralysis warrants a 10 percent evaluation at most, while a 20 percent evaluation requires moderate incomplete paralysis.  Moderately severe incomplete paralysis warrants a 40 percent evaluation and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent evaluation.

As previously noted, the RO increased the right leg disability rating to 20 percent for moderate incomplete paralysis, effective February 23, 2016, based on findings of 4/5 muscle strength testing and 1+ deep tendon reflexes at the right knee and ankle.  The Board finds that these same findings were documented in a VA clinical treatment record dated June 18, 2007.  Therefore, a 20 percent evaluation is warranted from that date.

However, the clinical evidence of record does not reveal moderately severe incomplete paralysis in the right lower extremity sciatic nerve at any time during the appeal period.  As such, the Board finds that the appellant's lumbar spine neurologic symptomatology reflected in the evidence of record more closely approximates a 20 percent rating for moderate incomplete paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, as of June 18, 2007, when radicular symptomatology was noted in a VA clinical record, and throughout the appeal period.  A rating higher than the currently assigned 20 percent rating for the right leg is not warranted in light of the fact that the clinical evidence of record establishes that the neurologic manifestation of the lumbar spine disability in the right sciatic nerve is limited to intermittent pain, decreased strength and some deep tendon reflex deficits.  Without more, an evaluation in excess of 20 percent is not warranted.  Thus, the preponderance of evidence is against the assignment of a schedular rating in excess of 20 percent for the service-connected neurological manifestations of the lumbar spine disability in the right lower extremity.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Extraschedular ratings for the lumbar spine (orthopedic and right leg neurologic)

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that there has been no showing that the appellant's disability pictures for his lumbar spine degenerative joint and disc disease and right lower extremity radiculopathy (sciatica)) could not be contemplated adequately by the applicable schedular rating criteria discussed above.  While Diagnostic Codes 5237 and 8520 provide for higher ratings - as has been explained thoroughly above, the currently assigned ratings adequately describe the severity of the appellant's symptoms during the period of appeal.  

Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from orthopedic and neurologic manifestations of the lumbar spine disability addressed herein would be in excess of that contemplated by the currently assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds no evidence that the lumbar spine disability on appeal presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for this disability but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the lumbar spine disability (orthopedic and right leg neurologic) that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the lumbar spine disability on appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

B.  Increased schedular rating for the left ankle orthopedic manifestations

The appellant submitted a claim for an increased disability rating for his service-connected left ankle disability in December 2007.  He testified at his December 2014 Board hearing that his left ankle symptoms had not really changed during the appeal period.  He also stated that he had been experiencing ankle pain that was worse with walking and standing.  The appellant testified that he could only move his left ankle a very little bit and that he dragged his left foot when walking.  The appellant contends that he is therefore entitled to an increased rating for the left ankle disability.  

The appellant's service-connected left ankle disability was rated as 20 percent disabling by the RO under the provisions of Diagnostic Code 5271, limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Review of the evidence of record reveals that the appellant underwent a VA medical examination in February 2009.  The appellant exhibited 20 degrees of plantar flexion of the left ankle and just four degrees of passive dorsiflexion.  The examiner stated that there was very little dorsiflexion of the left ankle.  The examiner also stated that the appellant had very little inversion or eversion of the left ankle.  The examiner observed that the appellant seemed to drag his left foot somewhat, that he used a left ankle brace and that he carried a cane.

The appellant was afforded another VA medical examination in August 2013.  The appellant exhibited 20 degrees of plantar flexion of the left ankle and zero degrees of dorsiflexion.  The examiner stated that the appellant had a left foot drop and that left ankle strength on dorsiflexion was 2/5.

More recently, the appellant underwent a VA medical examination in February 2016.  The appellant reported falling a lot and being unable to move his left ankle.  The examiner stated that the limitation of range of motion in the ankle contributed to the appellant's inability to propel his foot.  The examiner also stated that the appellant had ankylosis of the left ankle in poor weight-bearing position.  On physical examination there was no instability of the left ankle.

After review of the evidence of record, the Board finds that a higher schedular rating of 30 percent disabling is warranted under Diagnostic Code 5270 for ankylosis of the left ankle in dorsiflexion between 0 and 10 degrees.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

Here, the Board finds that changing the diagnostic code that the appellant's left ankle disability is rated to Diagnostic Code 5270 (ankylosis) as of December 28, 2007, more closely approximates the left ankle symptomatology and is more favorable to the appellant as the maximum rating available under Diagnostic Code 5271 (the code under which the appellant's left ankle disability was previously evaluated) is 20 percent.  Moreover, this change in diagnostic code for the period from December 28, 2007 onward does not amount to a reduction, as the rating of the appellant's left ankle disability increases from 20 percent to 30 percent as a result of this decision.

Under Diagnostic Code 5270, a 30 percent disability rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent (maximum) disability rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  For point of explanation, ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)).

After a review of all the lay and medical evidence, the Board finds that, for the period from December 28, 2007 onward, the orthopedic manifestations of the appellant's left ankle disability have more nearly approximated ankylosis in dorsiflexion between 0 and 10 degrees under Diagnostic Code 5270, which warrants a 30 percent rating.  38 C.F.R. § 4.71a.  As of that date, the appellant's left ankle disability has also been manifested by symptoms of continuous pain, less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing, weakness, difficulty using stairs, an antalgic gait and use of an ankle brace.  Such impairment and symptoms more closely approximate ankylosis in dorsiflexion between 0 and 10 degrees required for a 30 percent rating under Diagnostic Code 5270.  38 C.F.R. §§ 4.3, 4.7.

The next higher rating of 40 percent is not warranted because neither ankylosis of the ankle in plantar flexion at more than 40 degrees nor ankylosis in dorsiflexion at more than 10 degrees nor an abduction, adduction, inversion, or eversion deformity have been shown in the evidence of record.

The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  However, as the appellant is being rated based on ankylosis, no motion is possible and the Correia requirements are moot.

Finally, the matters of entitlement to an extraschedular rating for the left ankle and entitlement to a separate neurological evaluation are addressed in the REMAND portion of this decision below.

C.  TDIU

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is medical evidence and lay evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected disabilities.  Moreover, the RO granted TDIU in a rating decision issued in August 2014.  This grant was based on a combined disability evaluation of 80 percent, effective from August 6, 2013.  

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In the decision above, the Board has granted additional service-connected ratings that are pertinent to entitlement to TDIU.  Pursuant to the decision above, as of December 28, 2007, the appellant has one disability rated as 40 percent disabling (lumbar spine) and the combined evaluation of all of his disabilities is 90 percent as of that date.  

In this case, beginning from December 28, 2007, the appellant meets the threshold schedular criteria for award of a TDIU under 38 C.F.R. § 4.16 (a).  The evidence also makes it reasonably certain that he would be unable to work or maintain a job due to the severity of his service-connected low back condition (orthopedic and neurologic), left ankle disability and foot disabilities.  It would not be reasonable to believe that he could gain or maintain any type of sedentary or physical employment under such circumstances.  Therefore, after careful consideration of the evidence, and resolving any reasonable doubt in favor of the appellant, the Board finds that the appellant is entitlement to a total rating based on individual unemployability due to service-connected disability on December 28, 2007.

Because the appellant meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16 (b) is not required because referral of the case for extraschedular consideration is required only for those who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, 733 F.3d 1350 (2013).  Here, the appellant meets the schedular requirements under 38 C.F.R. § 4.16(a). 

D.  Other considerations

The Board acknowledges that the appellant, in advancing this appeal, believes that his disabilities on appeal have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the lumbar spine and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for that disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the disability-related symptoms and in assigning higher ratings.  

Based upon the guidance of the Court in Fenderson v. West, supra, the Board has considered whether any staged rating is appropriate.  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings for the manifestations of the lumbar spine disability that would warrant the assignment of any staged rating as the Court has indicated can be done in this type of case.  The Board did not find any variation in the clinical manifestations of lumbar spine disability at any point during the appellate period.  Based upon the record, the Board finds that at no time between December 28, 2007 and the present has the lumbar spine disability been more than 40 percent disabling and that at no time between June 18, 2007 and the present have the right leg neurologic manifestations of the lumbar spine disability been more than 20 percent disabling.  


ORDER

An evaluation of 40 percent, but not more, for the appellant's lumbar spine disability is granted, effective December 28, 2007, and subject to the law and regulations governing the award of monetary benefits.

An evaluation of 20 percent, but not more, for the appellant's right lower extremity sciatica is granted, effective June 18, 2007, and subject to the law and regulations governing the award of monetary benefits.

An evaluation of 30 percent, but not more, for the appellant's left ankle disability is granted, effective December 28, 2007, and subject to the law and regulations governing the award of monetary benefits.

TDIU is granted effective December 28, 2007, and subject to the law and regulations governing the award of monetary benefits.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The March 2015 Board remand directives specifically stated that the AOJ was to obtain a medical opinion addressing whether the Veteran's left foot drop was a neurological manifestation of his service-connected left ankle disability.  In the alternative, it could also be a neurological manifestation of the low back disability.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in February 2016, and the examiner found that the appellant had incomplete paralysis of the sciatic nerve and of the external popliteal (common peroneal) nerve.  The Board notes that both Diagnostic Code 8520 (sciatic nerve) and Diagnostic Code 8251 (external popliteal) both refer to foot drop as symptoms of complete paralysis of the respective nerve.  However, the examiner did not attribute the appellant's oft-noted left foot drop to either one of those two nerves.  In addition, the examiner did not explain whether or not the left foot drop was due to the neurological manifestations of the lumbar spine disability, to neurological manifestations of the left ankle disability or to some other cause.  Clearly, then, the examiner's opinion is inadequate.  On remand, a medical opinion that addresses those points must be obtained.  

As previously noted, the appellant filed a claim for increase in December 2007, which begins the period of appellate review now before the Board.  However, there must also be consideration of the one-year look back period prior to the filing of that claim.  See Gaston v. Shinseki, 605 F.3d 979, 984(Fed. Cir. 2010).  In this case, the Board has assigned disability rating to begin on June 18, 2007, but consideration of the period between December 2006 and June 2007 was not possible because no VA treatment records dated between December 2006 and June 17, 2007 are of record.  On remand, then, said records should be obtained and then consideration of increased ratings for the one-year look back period must be undertaken.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated between December 2006 and December 2007.

2.  Schedule the Veteran for a VA examination by a neurologist to determine the etiology, nature, severity and extent of his current left lower extremity neurologic pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

(a) The examiner must describe to what extent, if any, the Veteran has any left lower extremity pathology or reduced function in the left ankle, including any associated with the sciatic nerve and the external popliteal nerve.  It must be determined whether there is any objective evidence of the symptoms listed for complete paralysis under Diagnostic Codes 8520 and 8521.  If so, each of those findings should be set forth in detail.

(b) The examiner must state whether or not the appellant has any separate neurological pathology associated with the left ankle disability versus the neurological pathology associated with the lumbar spine disability.  If so, the examiner must characterize the pathology as complete or incomplete paralysis, including as mild, moderate, moderately severe or severe.

(c) The examiner must also indicate the etiology and severity of the appellant's left foot drop and the presence of any functional impairment associated with the foot drop.

The rationale for all stated conclusions must be set out in the report. 

3.  If the examining physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  Thereafter, readjudicate the remaining claims on appeal [i.e., (1) Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability prior to December 28, 2007; (2) Entitlement to a compensable disability evaluation for the neurologic manifestations of the lumbar spine disability in the right lower extremity prior to June 18, 2007; (3) Entitlement to a compensable evaluation for the neurologic manifestations of the lumbar spine disability in the left lower extremity prior to August 6, 2013; (4) Entitlement to an initial disability evaluation in excess of 20 percent for the neurologic manifestations of the lumbar spine disability in the left lower extremity from August 6, 2013 to February 22, 2016; (5) Entitlement to a disability evaluation in excess of 40 percent for the neurologic manifestations of the lumbar spine disability in the left lower extremity beginning February 23, 2016; (6) Entitlement to a compensable disability evaluation for the neurologic manifestations of the lumbar spine disability in the left lower extremity prior to June 18, 2007; (7) Entitlement to a schedular disability evaluation in excess of 20 percent for the left ankle disability prior to December 28, 2007; (8) Entitlement to an extraschedular disability rating for the left ankle disability; and (9) Entitlement to a total rating based on individual unemployability due to service-connected disability prior to December 28, 2007].  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  In particular, a separate rating for the neurologic manifestations of the left ankle disability should be considered and a separate rating for the external popliteal nerve should be considered.

6.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


